Exhibit 10.11
Summary of Compensation for
Non-Employee Directors and Named Executive Officers
Non-Employee Director Compensation Summary
Annual Retainer
$20,000
Additional $5,000 for serving as chair of audit committee
Retainers are payable in cash in equal, quarterly installments in arrears
Board and Committee Meeting Fees
$2,000 per meeting for each Board of Directors meeting attended
$1,000 per meeting for each Board committee meeting attended
Annual Equity Award
1,000 shares of restricted stock are awarded to all non-employee directors
(other than Donald J. Edwards, Gerald J. Ford and Thomas M. Harrison, Jr.)
pursuant to the 2002 Long Term Incentive Plan of First Acceptance Corporation
(the “Company”), on the date of each annual meeting of the Company’s
stockholders.
Named Executive Officer Compensation Summary
Current salaries for named executive officers:

                  Name   Title   Salary
Stephen J. Harrison
  Chief Executive Officer   $ 500,000  
 
               
Edward L. Pierce
  President     400,000  
 
               
Kevin P. Cohn
  Senior Vice President and Chief Financial Officer     250,000  
 
               
Dan L. Walker
  Senior Vice President — Operations     240,000  
 
               
Keith E. Bornemann
  Vice President — Corporate Controller     160,000  

     Under the terms of his employment agreement, Stephen J. Harrison is
entitled to receive an annual bonus equal to up to 100% of his base salary,
based upon the attainment of performance-based objectives established by the
Company’s Board of Directors. Under the terms of their respective employment
agreements, Edward L. Pierce, Kevin P. Cohn, Dan L. Walker and Keith E.
Bornemann are entitled to receive an annual bonus of up to 75%, 66.7%, 50% and
35%, respectively, of their base salaries for fiscal 2009.
     The named executive officers of the Company may also receive bonuses as
determined in the discretion of the Compensation Committee.
     The named executive officers may also receive stock-based awards pursuant
to the Company’s stockholder-approved 2002 Long Term Incentive Plan as
determined in the discretion of the Compensation Committee.
Additional Information
     The foregoing information is summary in nature. Additional information
regarding director and named executive officer compensation will be provided in
the Company’s Proxy Statement to be filed in connection with the Company’s
Annual Meeting of Stockholders to be held on November 17, 2009.

 